     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 1 of 9

1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   CAMERON ALLEN,                                         No. 2:18-cv-00929-MCE-KJN
12                        Plaintiff,
13           v.                                             MEMORANDUM AND ORDER
14   CREDIT COLLECTION
     SERVICES, INC.,
15
                          Defendant.
16

17

18           Through the present action, Plaintiff Cameron Allen (“Plaintiff”) seeks damages

19   from Defendant Credit Collection Services, Inc. (“CCS” or “Defendant”), a collection

20   agency, under the Fair Debt Collection Practices Act, 15 U.S.C.S. §§ 1692 et seq.,

21   (“FDCPA”) and its California counterpart, the Rosenthal Act, Cal. Civ. Code §§ 1788

22   et seq, (“Rosenthal Act”).1 ECF No. 1. According to Plaintiff, the telephone calls he

23   received from CCS rose to the level of conduct intended to “harass, oppress, or abuse”

24   him in connection with the collection of his debt. Compl., ECF No. 1 at 4-5. Presently

25   before the Court is Defendant’s Motion for Summary Judgment pursuant to Federal Rule

26           1  While Plaintiff’s Complaint, filed April 16, 2018, also included a cause of action claim under the
     Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), Plaintiff failed to offer any opposition to
27   Defendant’s summary judgment request as to that claim and therefore appears to have abandoned any
     relief under that statute. See Def’s Reply, ECF No. 13 at 6:21-7:5. Consequently, Plaintiff’s TCPA claim
28   will not be further analyzed in this Memorandum and Order.
                                                           1
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 2 of 9

1    of Civil Procedure 56. ECF No. 9. For the reasons stated below, Defendant’s motion is

2    GRANTED.2

3

4                                              BACKGROUND3
5

6            Plaintiff entered into a contract with Comcast, a telecommunications company, for

7    the provision of cable services. When Plaintiff purportedly failed to pay the amounts due

8    under that contract, Comcast turned Plaintiff’s unpaid cable bill over to CCS for collection

9    on October 24, 2016. Stmt. Undisputed Facts (“SUF”), ECF No. 13-1 ¶ 1. Between

10   November 4, 2016 and January 3, 2017, a period of about two months, CCS’ call logs

11   show that it placed eight calls to Plaintiff’s cellular telephone number, which he had

12   previously provided to Comcast. Ex. C, ECF No. 11-4 at 4. The calls were placed about

13   a week apart and CCS records show that its representatives only spoke to Plaintiff twice

14   during this period. Id. Specifically, on November 10, there was a brief exchange before

15   the call was disconnected. SUF ¶ 3. This was followed up later that day with a call from

16   Plaintiff disputing that he owed anything on his account and stating that he would follow

17   up with Comcast. Id. ¶ 4. CCS made recordings of both calls, which were offered as

18   evidence in support of its motion. See Decl. of Jeffrey Stoddard, ECF No. 9-4, Exs. D,

19   E.

20           In neither call did Plaintiff tell CCS to stop calling him. SUF ¶¶ 3-4. Between
21   January 10, 2017 and May 19, 2018, CCS placed seven more calls to Plaintiff, all of

22   which went unanswered. Ex. C at 5. The calls were made on average at a rate of about

23   once a month. Id. All calls to Plaintiff were documented by CCS in detailed account

24   notes which memorialized the date and time each call was placed, as well as the

25   substance of any actual conversation with Plaintiff. Stoddard Decl., Ex. B.

26           2Because oral argument would not have been of material assistance, the Court ordered this
     matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
27
            3 The following recitation of facts is taken, sometimes verbatim, from Defendant’s Statement of
28   Undisputed Facts.
                                                         2
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 3 of 9

1           Despite CCS’ detailed records of its communications with Plaintiff, and despite the

2    fact that neither the call log nor the actual recordings of the two completed call

3    documents show any request by Plaintiff that CCS stop calling, Plaintiff nonetheless

4    testified in his deposition that he in fact “mentioned on some [calls] for them not to call

5    me anymore.” Pl.’s Dep., ECF No. 11-2 at 26:2-3. Plaintiff was unable, however, to

6    provide any further support for that very generalized statement other than to claim he

7    asked CCS to stop somewhere “between November and January” of 2017. Id. at 26:20-

8    21. Plaintiff has failed to indicate who he spoke with at CCS and admits he took no

9    notes concerning the substance of any conversation. Id. at 20:25-21:1. The only

10   additional corroboration he offered were various screenshots of an application he used

11   to block unwanted calls, but those screenshots (Ex. I to the Stoddard Decl.) contain no

12   identifying data linking any such calls to CCS.

13

14                                           STANDARD
15

16          The Federal Rules of Civil Procedure provide for summary judgment when “the

17   movant shows that there is no genuine dispute as to any material fact and the movant is

18   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

19   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to

20   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.
21          In a summary judgment motion, the moving party always bears the initial

22   responsibility of informing the court of the basis for the motion and identifying the

23   portions in the record “which it believes demonstrate the absence of a genuine issue of

24   material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial

25   responsibility, the burden then shifts to the opposing party to establish that a genuine

26   issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith
27   Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.

28   253, 288-89 (1968).
                                                   3
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 4 of 9

1           In attempting to establish the existence or non-existence of a genuine factual

2    dispute, the party must support its assertion by “citing to particular parts of materials in

3    the record, including depositions, documents, electronically stored information,

4    affidavits[,] or declarations . . . or other materials; or showing that the materials cited do

5    not establish the absence or presence of a genuine dispute, or that an adverse party

6    cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The

7    opposing party must demonstrate that the fact in contention is material, i.e., a fact that

8    might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,

9    Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and

10   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also

11   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is

12   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

13   477 U.S. at 248. In other words, the judge needs to answer the preliminary question

14   before the evidence is left to the jury of “not whether there is literally no evidence, but

15   whether there is any upon which a jury could properly proceed to find a verdict for the

16   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251

17   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).

18   As the Supreme Court explained, “[w]hen the moving party has carried its burden under

19   Rule [56(a)], its opponent must do more than simply show that there is some

20   metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,
21   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the

22   nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.

23          In resolving a summary judgment motion, the evidence of the opposing party is to

24   be believed, and all reasonable inferences that may be drawn from the facts placed

25   before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at

26   255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
27   obligation to produce a factual predicate from which the inference may be drawn.

28   ///
                                                    4
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 5 of 9

1    Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,

2    810 F.2d 898 (9th Cir. 1987).

3

4                                              ANALYSIS
5
            A.     FDCPA Claims
6
            The FDCPA prohibits debt collectors from engaging in “any conduct the natural
7
     consequence of which is to harass, oppress, or abuse any person in connection with the
8
     collection of any debt.” 15 U.S.C. § 1692d. Plaintiff’s Complaint cites generally to that
9
     statute at ¶ 28, and more specifically goes on to allege a violation of subdivision (5),
10
     which prohibits “[c]ausing a telephone to ring or engaging any [person in telephone
11
     conversation repeatedly or continuously with intent to annoy, abuse, or harass any
12
     person at the called number.” Compl. ¶ 39. According to Plaintiff, CCS violated these
13
     provisions “when it placed repetitive and harassing calls to Plaintiff’s cellular telephone…
14
     even though Plaintiff informed Defendant they were calling an incorrect phone number
15
     and to stop calling him.” Id., ¶ 30. Defendant contends that the evidence it has
16
     submitted entitles it to summary judgment as to Plaintiff’s FDCPA claims, and maintains
17
     that in light of that evidence, Plaintiff’s uncorroborated deposition testimony, without
18
     more, fails to raise any triable issue of material fact.
19
            Plaintiff maintains that, despite CCS’ call logs and telephone recordings of the two
20
     actual conversations its representatives had with Plaintiff concerning the underlying
21
     debt, CCS is not entitled to summary judgment because it violated the FDCPA by
22
     repeatedly calling his cellular telephone number after he verbally requested the calls to
23
     stop. The Court disagrees.
24
             It should initially be noted that Plaintiff makes no claim that he notified CCS in
25
     writing to cease any further communications. Had such written request been made,
26
     there is no question that additional calls would have triggered FDCPA liability under
27
     15 U.S.C. § 1692c(c), which prohibits further communication “[i]f a consumer notifies
28
                                                    5
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 6 of 9

1    [the] debt collector in writing . . . that the consumer wishes the debt collector to cease

2    further communication with the consumer.” Consequently, the viability of Plaintiff’s

3    FDCPA claims necessarily rests upon whether Plaintiff has shown that verbal request

4    was made and that the collection calls continued unabated. The Ninth Circuit has

5    recognized under the appropriate circumstances even an oral demand to stop calling

6    can trigger liability under the FDCPA for harassing, abusive, and/or oppressive activities

7    by a debt collector thereafter. Fox v. Citicorp Credit Services, 15 F.3d 1507, 1517 (9th

8    Cir. 1994).

9           Plaintiff has nonetheless failed to adequately rebut the evidence submitted by

10   CCS that no verbal request was made. As set forth above, Plaintiff offers only his vague

11   and unsubstantiated deposition testimony to counter the solid evidence of calls made

12   offered by CCS, and this is insufficient. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d

13   1054 (9th Cir. 2002) (holding that a plaintiff’s uncorroborated testimony is insufficient to

14   overcome a motion for summary judgment). Plaintiff’s self-serving testimony is not

15   enough to create a triable issue of material fact. Plaintiff cannot say who at CCS he

16   spoke with or on how many occasions such conversations occurred. He offers no notes

17   of any conversations he purports to have had and cannot even say when the

18   conversations took place any more definitely that that they occurred over a period of

19   some three months. Moreover, Plaintiff’s screenshot of a mobile application of blocked

20   calls also does not demonstrate that he told CCS to stop calling him, since no link
21   between any of the purportedly blocked calls and CCS has been established. Def.’s

22   Mot. for Summ. J. (“MSJ”), ECF No. 9-2 at 5:18-19. What the evidence does show is

23   that out of the fifteen calls placed, CCS’ only two calls were answered have no record of

24   Plaintiff asking that the calls cease, only that Plaintiff planned to dispute the charges with

25   Comcast. SUF ¶ 4.

26          Additionally, fifteen calls in the span of seven months does not evidence any
27   intent by CCS to annoy, harass, or abuse Plaintiff. See, e.g., Muzyka v. Rash Curtis &

28   Assocs., No. 2:18-CV-01097 WBS, 2019 WL 2869114 at *6 (E.D. Cal. July 3, 2019)
                                                   6
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 7 of 9

1    (determining if there is actionable harassment or annoyance turns not only on the

2    volume of calls made, but also on the context and pattern of the calls). Additionally, in

3    the case at bar there is no evidence that CCS called Plaintiff multiple times in a single

4    day, called Plaintiff at odd hours, or called Plaintiff immediately after he had just hung up

5    following an earlier call. While those circumstances can trigger FDCPA liability, they are

6    simply not present here.

7             Indeed, this court’s decision in Arteaga v. Asset Acceptance, LLC,

8    733 F. Supp. 2d 1218, 1229 (E.D. Cal. 2010) is more analogous here. In Arteaga, the

9    collector called eighteen times in approximately five months. Id. at 1235. As here, there

10   was no evidence that calls were made immediately after the Plaintiff hung up, no

11   evidence that multiple calls were made in a single day, and no evidence that calls were

12   made at odd times or to Plaintiff’s employer family or friends. Id. at 1229. On those

13   facts the Arteaga court granted summary judgment in the defendant’s favor. Id. at

14   1233.4

15            While Plaintiff asserts that the determination of whether conduct in collecting a

16   debt amounts to harassment should typically be a question of fact left to a jury (see Pl.’s

17   Opp’n to MSJ, at 8:24-9:1-2), under the circumstances of the present matter that

18   argument is unavailing. It bears noting that several courts have found insufficient

19   evidence that a debt collector placed calls with the intent to harass or annoy for

20   purposes of FDCPA liability, even where the volume of calls placed were far greater than
21   that alleged here. See, e.g., Jiminez v. Accounts Receivable Mgmt., No. 09–CV-09070–

22   GW(AJWx), 2010 WL 5829206, at *6 (C.D. Cal. June 24, 2010) (summary judgment

23   granted on § 1692d claim where the defendant placed 69 calls over a 115-day period

24   and placed more than 2 calls in one day). Tucker v. The CBE Group Inc.,

25   710 F. Supp. 2d 1301, 1305-1306 (M.D. Fla. 2010) (57 calls placed to the plaintiff,

26
              4 The Court recognizes that, unlike the present case, in Arteaga there was not even a claim that
27   the plaintiff had asked the debt collector there to stop calling. Given the fact, however, that the only
     evidence of that contention here is Plaintiff’s own self-serving testimony as enumerated above, that
28   difference is not dispositive.
                                                          7
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 8 of 9

1    including 7 calls in one day, did not constitute actionable harassment). Def.’s Reply to

2    Opp’n, ECF No. 13 at 3:3-9. Accordingly, and for all the reasons set forth above, Plaintiff

3    has failed to rebut Defendant’s showing that it lacked any intent to harass, abuse, or

4    annoy for purposes of incurring FDCPA liability. Therefore, summary judgment in favor

5    of CCS on Plaintiff’s FDCPA claims is proper.

6           B.      Plaintiff’s Claim Under The Rosenthal Act
7           Under the Rosenthal Act, “every debt collector collecting or attempting to collect a

8    consumer debt shall comply with the provisions of Sections 1692b to 1692j…” Cal. Civ.

9    Code § 1788.17. By expressly incorporating the standard under the federal FDCPA in

10   defining liability for the same conduct under state law, the scope of both statutory

11   schemes appears coextensive and the same analysis in assessing liability under the

12   FDCPA also applies to the Rosenthal Act. See Joseph v. J.J. MacIntryre Cos., LLC,

13   238 F. Supp. 2d 1158, 1168 (N.D. Cal. 2002). In addition, Plaintiff’s complaint shows

14   that he bases his Rosenthal Act claim on the same premise as his FDCPA claim;

15   namely, that CCS engaged in excessive calling even after he verbally communicated for

16   it to stop. Since the Court finds that Plaintiff has failed to provide enough evidence to

17   support the FDCPA claim, Plaintiff also fails to fulfill the elements of a Rosenthal Act

18   claim and Defendant’s request for summary adjudication as to that claim is also

19   appropriate.

20
21                                         CONCLUSION
22

23          For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF

24   No. 9) is GRANTED. Defendant is accordingly entitled to judgment as a matter of law

25   with respect to Plaintiff’s claims under the FDCPA and the Rosenthal Act. Because

26   Plaintiff did not contest the propriety of summary adjudication as to his remaining claim
27   under the TCPA, Defendant is also entitled to judgment as to that claim.

28   ///
                                                  8
     Case 2:18-cv-00929-MCE-KJN Document 14 Filed 02/18/20 Page 9 of 9

1    The matter having now been concluded in its entirety, the Clerk of Court is directed to

2    enter judgment in Defendant’s favor and close this file.

3          IT IS SO ORDERED.

4    Dated: February 18, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 9
